DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received August 26, 2022:
The previous 112 rejections have been withdrawn in light of the amendment. However, a new 112 rejection has been made in light of the amendments
The previous rejection has been withdrawn in light of the amendments. However, a new rejection has been made below in light of Li et al. (CN 108807861A) and Nakanishi et al. (US 2013/0108923). All changes to the rejection are necessitated by the amendment.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “wherein the amount of the generally plate-shaped conductive material is…” should read “where an amount of the generally plate-shaped conductive material is…” to provided proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The independent claim 1 (of which 9 is dependent upon) has been amended to include “where the amount of the generally plate-shaped conductive material is about 5 to about 10 parts by weight based on 100 parts by weight of the composite anode”. Thus, the limitation “wherein an amount of the generally plate0shaped conductive material is about 5 wt% to about 10 wt% based on a total weight of the composite anode” fails to further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 108807861A). The English machine translation of Li et al. is attached and is referenced below. 
Regarding Claim 1, Li et al. teaches a composite anode for a lithium secondary battery, comprising a silicon carbon composite material (i.e. an anode material including a silicon-carbonaceous compound composite) (Para. [0048]), graphite flakes (Para. [0096], line 796) and a conductive additive of graphene (i.e. a generally plate-shaped conductive material) (Para. [0028]) wherein the composite anode comprises conductive additive in 10 parts by weight based on 100 parts by weight of the composite anode (Para. [0080]).
Regarding Claim 2, Li et al. teaches all of the elements of the current invention in claim 1. 
Li et al. further teaches the silicon-carbonaceous compound composite comprising carbon coated silicon particles (Para. [0077], line 566). 
Regarding Claim 9, Li et al. teaches all of the elements of the current invention in claim 1. 
Li et al. further teaches the composite anode comprises conductive additive in 10 parts by weight based on 100 parts by weight of the composite anode (i.e. about 10 wt%) (Para. [0080]).
Regarding Claim 13, Li et al. teaches all of the elements of the current invention in claim 1. 
Li et al. teaches a conductive additive of graphene (i.e. a generally plate-shaped conductive material comprises graphene) (Para. [0028])
Regarding Claim 17, Li et al. teaches all of the elements of the composite anode in claim 1. 
Li et al. further teaches a lithium ion secondary battery comprising positive electrode plates (i.e. a cathode) and an electrolyte (Para. [0082]). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 5-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 108807861A) in view of Son et al. (US 2018/0083272).
Regarding Claim 3, Li et al. teaches all of the elements of the current invention in claim 1. 
Li et al. teaches a silicon-carbonaceous compound composite comprising carbon coated silicon particles (Para. [0077], line 566). 
Li et al. does not teach a porous silicon composite cluster having a porous core including a porous silicon composite secondary particle and a shell including graphene formed on the core.
However, Son et al. teaches a silicon-carbonaceous compound composite comprising a porous core of porous silicon composite secondary particle and a shell disposed on and surrounding the core comprising graphene (Para. [0064).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon-carbonaceous compound  composite of Li et al. to incorporate the teaching of the silicon-carbonaceous compound with a core-shell structure comprising a porous core of porous silicon composite secondary particle and a shell disposed on and surrounding the core comprising graphene as taught by Son et al., as the structure suppresses volume expansion of the silicon particles and inhibits side reactions that may occur with an electrolyte (Para. [0071]).
Regarding Claim 5 Li et al. teaches all of the elements of the current invention in claim 1. 
Li et al. teaches a silicon-carbonaceous compound composite comprising amorphous carbon coated silicon-carbon particles comprising ketjen black (i.e.  a crystalline carbon) and silicon nanoparticles (Para. [0077], line 559-567). 
Li et al. does not explicitly teach a silicon nanoparticle shape.
However, Son et al. teaches the porous silicon composite including a porous silicon composite secondary particle and a shell disposed on and surrounding the core comprising graphene (i.e. a crystalline carbon) (Para. [0098]) and an amorphous carbon layer disposed on the porous silicon composite secondary particle (Para. [0103]) wherein the silicon nanoparticles have a needle-like shape (i.e. a generally acicular shape) (Para. [0082]) .
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified silicon nanoparticles of Li et al. to incorporate the teaching of the needle-like (i.e. generally acicular shape) silicon nanoparticles, as they allow for a stable sliding network to be formed in the porous silicon composite, improving the suppression of volume expansion (Para. [0093]), initial efficiency and volume energy density of the battery (Para. [0321]).
Regarding Claim 6, Li et al. as modified by Son et al. teaches all of the elements of the current invention in claim 5. 
Li et al. further teaches a silicon-carbonaceous compound composite comprising amorphous carbon coated spherical silicon-carbon particles comprising ketjen black (i.e.  a crystalline carbon) and silicon nanoparticles (i.e. a core including silicon-carbonaceous compound composite and a shell including a carbon coating layer surrounding the surface of the core) (Para. [0077], line 559-567).
Regarding Claim 7, Li et al. teaches all of the elements of the current invention in claim 1. 
Li et al. teaches a silicon-carbon composite anode for a lithium secondary battery, comprising conductive graphite flakes (Para. [0093]).
Li et al. does not explicitly teach artificial graphite, natural graphite or a mixture thereof.
However, Son et al. teaches the graphite may be artificial graphite, natural graphite, or a combination thereof (Para. [0166]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the artificial graphite and natural graphite as taught by Son et al. for their use as a conducting agent in silicon-carbon composite compound forming an anode in a lithium secondary battery (Para. [0166]) with the conductive graphite of Li et al., as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I).
Regarding Claim 8, Li et al. teaches all of the elements of the composite anode in claim 1.
Li et al. does not teach a weight ratio of the silicon-carbonaceous compound composite to the graphite of 15:85 to 20:80.
However, Son et al. teaches a carbon composite comprises a silicon composite cluster (i.e. silicon-carbonaceous material) and a carbonaceous material of graphite (Claims 23 and 25) wherein the carbonaceous material is about 50 parts by weight to 97 based on 100 parts by weight of the carbon composite (Para. [0147]), i.e. the weight ratio of the silicon-carbonaceous compound composite to the graphite range is about 50:50 to 3:97, overlapping with the claimed range. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li et al. to incorporate the teaching of ratio of graphite to a silicon-carbon composite as taught by Son et al., as when the amount of carbonaceous material is within these ranges the composite capacity and conductivity are improved (Para. [0147]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
Regarding Claim 15, Li et al. teaches all of the elements of the current invention in claim 1.
Li et al. does not teach a mixture density of the silicon-carbon compound composite, graphite and conductive material.
However, Son et al. further teaches the porous silicon composite secondary particle (which comprises the silicon-carbonaceous compound, the graphite and the generally plate-like conductive material) has a density of 0.5 g/cc to about 2 g/cc (Para. [0085]), overlapping with the claimed range. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li et al. to incorporate the teaching of the mixture density of 0.5 g/cc to 2 g/cc, as the structure suppresses volume expansion of the silicon particles and inhibits side reactions that may occur with an electrolyte (Para. [0071]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 16, Li et al. teaches all of the elements of the composite anode in claim 1.
Li et al. does not teach the composite anode comprising the claimed amounts for the silicon-carbonaceous compound composite or the graphite.
However, Son et al. teaches a carbon composite comprises a silicon composite cluster (i.e. silicon-carbonaceous material) and a carbonaceous material of graphite (Claims 23 and 25) wherein the carbonaceous material is about 50 parts by weight to 97 based on 100 parts by weight of the carbon composite (Para. [0147]), i.e. the weight ratio of the silicon-carbonaceous compound composite to the graphite range is about 50:50 to 3:97, overlapping with the claimed range. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li et al. to incorporate the teaching of claimed amounts of graphite to a silicon-carbon composite forming a composite anode as taught by Son et al., as when the amount of carbonaceous material is within these ranges the composite capacity and conductivity are improved (Para. [0147]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 108807861A) in view of Son et al. (US 2018/0083272) and Lee et al. (US 2018/0069235).
Regarding Claim 4, Li et al. teaches all of the elements of the composite anode in claim 1.
Li et al. further teaches the silicon-carbon composite compound comprises silicon secondary particle and a carbonaceous coating of amorphous carbon formed on the silicon-containing composite (Para. [0018]).
Li et al. does not teach a porous silicon, a second amorphous carbon or a silicon suboxide
However, Son et al. further teaches the porous silicon composite secondary particle comprises an aggregate of two or more silicon composite primary particles including silicon, a silicon suboxide (SiOx , where 0 < x < 2 ) layer disposed on the silicon (Para. [0071]), a first graphene forming a shell on the structure of the silicon oxide (i.e. on at least one surface of the silicon suboxide) wherein the graphene may have a structure of flakes (i.e. first carbon flake) (Para. [0067]) and further teaches a second graphene containing highly crystalline graphene flake on the core (i.e. a second carbon flake is disposed on at least one surface of the porous silicon secondary particle) (Para. [0224]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon-carbonaceous compound  composite of Li et al. to incorporate the teaching of the silicon-carbonaceous compound with a core-shell structure comprising a porous core of porous silicon composite secondary particle and a shell disposed on and surrounding the core comprising graphene as taught by Son et al., as the structure suppresses volume expansion of the silicon particles and inhibits side reactions that may occur with an electrolyte (Para. [0071]).
Son et al. does not teach a porous silicon or second amorphous carbon. 
However, Lee et al. teaches an anode active material comprising a crystalline carbon particle, silicon-based nanoparticles coated with a first amorphous carbon layer and a second amorphous carbon layer enclosing the crystalline carbon particle and the silicon-based nanoparticles. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li et al. to incorporate the teaching of the second amorphous carbon , as it would keep the shape of the anode material more strongly and thus control the volume change of the silicon anode material during charge and discharge which can impart conductivity (Para. [0059]). Furthermore, the first and second amorphous carbon layer may be the same carbon components (Para. [0058]), and thus an adjusted density of the silicon-containing composite would be expected to be substantially identical to the density of the carbonaceous coating layer. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01(I). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 108807861A) in view of Nakanishi et al. (US 2013/0108923)
Regarding Claim 10, Li et al. teaches all of the elements of the current invention in claim 1.
Li et al. does not teach an average particle diameter of the conductive material. 
However, Nakanishi et al. teaches a mixture for an anode for a lithium ion battery comprising artificial graphite as a conductive agent with an average particle size of 3 micrometers (Para. [0147]). 	
The combination of the graphite having average particle size of 3 micrometers as taught by Nakanishi et al., with the  would yield the predictable result of providing graphite serving as a conductive agent in a negative electrode (Para.[0147]) . Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine of the graphite having average particle size of 3 micrometers as taught by Nakanishi et al., with the conducting graphite of Li et al., as the combination would yield the predictable result of providing graphite serving as a conductive agent in a negative electrode (Para.[0147]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 108807861A) view of Abdelsalam et al. (US 2015/0004488).
Regarding Claim 11, Li et al. teaches all of the elements of the current invention in claim 1.
Li et al. further teaches SFG6 graphite as a carbonaceous material (Para. [0150]).
Son et al. does not teach a specific surface of the generally plate-shaped conductive material.
However, Abdelsalam et al. teaches a composite anode layer comprising silicon, carbon black particles (i.e. carbonaceous materials), graphite particles (Para. [0069]) and SFG6 (Para. [0128]) wherein SFG comprises a BET surface area of 17 m2/g. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generally plate-shaped conductive material of Li et al. to incorporate the teaching of the SFPG6 comprising BET surface area of 17 m2/g material, as it would lead to less SEI layer being formed in the first few charge cycles, providing performance improvement (Para. [0170]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 108807861A) in view of Cui et al. (CN 108511752A) using the U.S. version and the English translation (US 2020/0014028).
Regarding Claim 12, Li et al. teaches all of the elements of the current invention in claim 1.
Li et al. does not teach a pellet density of the generally plate-shaped conductive material. 
However, Cui et al. teaches a negative active material for a lithium ion battery may be a silicon-carbon composite, wherein graphene has a density of 1.8 g/cm3 to 2.15 g/cm3 (overlapping with the claimed range) (Para. [0020]) . 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphene of Li et al. to incorporate the teaching of the density of from 1.8 g/cm3 to 2.15 g/cm3 , as it would increase compaction density of the negative electrode as the density has a good lubricating effect, reducing frictional resistance between the graphite particles (Para. [0020]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 108807861A) in view of Lee et al. (US 2018/0069235).
Regarding Claim 14, Li et al. teaches all of the elements of the current invention in claim 1.
Li et al. does not teach the composite anode comprising silicon in an amount of about 5.5 wt% to about 9.5 wt% based on a total weight of the composite anode.
However, Lee et al. teaches a composite anode active material for a lithium battery comprising silicon and carbon (Para. [0067]) wherein silicon is used in an amount in the range of 5-10 parts by weight on the basis of 100 parts by weight of the mixture (i.e. of the composite anode) (Para. [0075]), overlapping with the claimed range). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the content of silicon in the composite anode of Li et al. to incorporate the teaching of Lee et al., as the content range would provide high capacity and long-lifetime characteristics to the battery (Para. [0052]) . In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Response to Arguments
Applicant’s arguments filed August 16, 2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729